Claimant has appealed from a judgment of the Court of Claims, entered in the office of the clerk of that court on October 4,1937, dismissing her claim. The claim arose out of the death of Bartley Cronin, claimant-appellant’s intestate, while an inmate of Great Meadow Prison at Comstock, N. Y., on April 14, 1935. On the date in question intestate was in the basement underneath the mess hall of the prison in violation of the rules and regulations of the institution; while there he was stabbed in the region of the heart, as the result of which he died. The evidence shows that the decedent was stabbed by a fellow convict whose identity is unknown, with a knife used as part of the kitchen equipment and furnished to prisoners to be used at meal times. The Court of Claims found that there was no negligence on the part of the State or its officers or agents. The evidence sustains the finding. (See Kaminsky v. State of New York, 245 App. Div. 904.) Judgment xmanimously affirmed, without costs. Present —■ Hill, P. J., Rhodes, Crapser, Bliss and Hefíernan, JJ.